Case: 21-1811   Document: 34     Page: 1   Filed: 07/13/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  JAMES B. JORDAN,
                   Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2021-1811
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-5684, Judge Michael P. Allen.
                 ______________________

                 Decided: July 13, 2022
                 ______________________

    KENNETH M. CARPENTER, Law Offices of Carpenter
 Chartered, Topeka, KS, argued for claimant-appellant.

     AMANDA TANTUM, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, argued for respondent-appellee. Also represented
 by BRIAN M. BOYNTON, PATRICIA M. MCCARTHY, JR., LOREN
 MISHA PREHEIM; Y. KEN LEE, SAMANTHA ANN SYVERSON,
 Office of General Counsel, United States Department of
 Veterans Affairs, Washington, DC.
Case: 21-1811     Document: 34     Page: 2    Filed: 07/13/2022




 2                                      JORDAN   v. MCDONOUGH



                   ______________________

  Before DYK, TARANTO, and CUNNINGHAM, Circuit Judges.
 CUNNINGHAM, Circuit Judge.
      James B. Jordan appeals from the decision of the
 United States Court of Appeals for Veterans Claims (“Vet-
 erans Court”) affirming the Board of Veterans’ Appeals’
 (“Board”) denial of an effective date earlier than April 11,
 2006, for his secondary service-connected right-knee disa-
 bility. Jordan v. Wilkie, No. 19-5684, 2021 WL 19031, at
 *1–3 (Vet. App. Jan. 4, 2021). Because 38 C.F.R. § 3.156(b)
 does not control the effective date of Mr. Jordan’s second-
 ary service-connected disability and the Veterans Court did
 not improperly place the burden of demonstrating preju-
 dice on Mr. Jordan, we affirm.
                       I. BACKGROUND
     The VA granted Mr. Jordan service connection for two
 right-knee conditions that were secondary to his service-
 connected left-knee condition, 1 with an effective date of
 April 11, 2006. JA 144–47. Mr. Jordan appealed to the
 Board and argued § 3.156(b) entitled him to an effective
 date of February 23, 2005, the date when he initially
 sought to increase the rating of his left-knee condition.
 JA 207. Section 3.156(b) requires that “[n]ew and material
 evidence received . . . will be considered as having been


     1    “[D]isability which is proximately due to or the re-
 sult of a service-connected disease or injury shall be service
 connected. When service connection is thus established for
 a secondary condition, the secondary condition shall be con-
 sidered a part of the original condition.” 38 C.F.R.
 § 3.310(a); see also Manzanares v. Shulkin, 863 F.3d 1374,
 1379 (Fed. Cir. 2017) (“[Section] 3.310(a) does not make a
 claim for secondary service connection part of the primary
 service connection claim.”).
Case: 21-1811    Document: 34       Page: 3   Filed: 07/13/2022




 JORDAN   v. MCDONOUGH                                      3



 filed in connection with the claim which was pending at the
 beginning of the appeal period.” 38 C.F.R. § 3.156(b) (em-
 phasis added). The Board disagreed with Mr. Jordan’s ar-
 gument for an earlier effective date, finding the record did
 not show “any communication pre-dating April 11, 2006,
 that could be considered an informal or formal claim for
 service connection for any right knee conditions.” Jordan,
 2021 WL 19031, at *1. Mr. Jordan appealed and argued
 the Board erred because it did not specifically discuss
 § 3.156(b). Id. at *3. The Veterans Court rejected this ar-
 gument because Mr. Jordan “failed to demonstrate that
 § 3.156(b) applies to this matter or that the Board’s failure
 to address § 3.156(b) was prejudicial.” Id. at *4.
                         II. DISCUSSION
      On appeal, Mr. Jordan argues the Veterans Court
 (1) used the wrong legal standard in evaluating prejudicial
 error because it “imposed the burden on him to demon-
 strate how the error made by the Board was prejudicial,”
 and (2) misinterpreted the legal standards governing
 § 3.156(b). Appellant’s Br. at 15, 18–20. In turn, the gov-
 ernment argues that we lack jurisdiction because we can-
 not review the “application of the harmless-error rule” and
 because the Veterans Court’s decision “did not interpret”
 § 3.156(b) and only applied established law to the facts of
 this case. Appellee’s Br. at 26–28. To the extent we reach
 the merits, the government argues the Veterans Court ap-
 plied the correct legal standards in taking due account of
 the prejudicial error rule and interpreting the applicability
 of § 3.156(b). Id. at 15, 33. We address each argument in
 turn.
                         A. Jurisdiction
     We begin by addressing whether we have jurisdiction
 to review Mr. Jordan’s appeal. Generally, on appeal from
 the Veterans Court, we have jurisdiction to review relevant
 questions of law. 38 U.S.C. § 7292(d)(1). Nonetheless, ju-
 risdiction is not the panacea the government believes it to
Case: 21-1811     Document: 34     Page: 4    Filed: 07/13/2022




 4                                      JORDAN   v. MCDONOUGH



 be. We have repeatedly rejected the government’s “overly
 broad” rule that precludes any review of the Veterans
 Court’s prejudicial error determinations.         Tadlock v.
 McDonough, 5 F.4th 1327, 1332–33 (Fed. Cir. 2021); see
 also Slaughter v. McDonough, 29 F.4th 1351, 1354–55
 (Fed. Cir. 2022) (“We have expressly rejected the proposi-
 tion that we lack any jurisdiction to review the Veterans
 Court’s prejudicial error determinations.”); Simmons v.
 Wilkie, 964 F.3d 1381, 1386 (Fed. Cir. 2020) (examining
 whether Veterans Court should have used “per se rule of
 prejudice” in prejudicial error analysis). Similarly, we
 have rejected the government’s argument that the Veter-
 ans Court “did not interpret” a statute or regulation where
 the Veterans Court decided that statute or regulation does
 not apply. See, e.g., Flores v. Nicholson, 476 F.3d 1379,
 1382 (Fed. Cir. 2007) (“[T]o the extent that the appellant
 appears to disagree with the Veterans Court’s finding that
 § 103(d)(3) does not operate to restore benefits forfeited un-
 der § 6103(a), she raises a question regarding the interpre-
 tation of a statute over which this court has jurisdiction.”);
 see also Manzanares, 863 F.3d at 1376 (finding jurisdiction
 to consider whether 38 C.F.R. §§ 3.310(a) and 3.156(b) con-
 trolled effective date of secondary service-connected condi-
 tion).
     Here, Mr. Jordan does not challenge a factual finding
 but instead disputes whether the Veterans Court used the
 correct legal standards. Appellant’s Br. at 15, 18–20.
 Thus, we have jurisdiction.
     B. Section 3.156(b) and the Prejudicial Error Rule
      Turning to the merits, we address § 3.156(b)’s applica-
 bility to the effective date of Mr. Jordan’s secondary ser-
 vice-connected condition and the legal standards governing
 the prejudicial error rule. First, we agree with the Veter-
 ans Court that § 3.156(b) does not control the effective date
 of Mr. Jordan’s secondary service-connected condition.
 Jordan, 2021 WL 19031, at *3–4 (“[S]econdary claims are
Case: 21-1811     Document: 34     Page: 5    Filed: 07/13/2022




 JORDAN   v. MCDONOUGH                                       5



 not derivative of primary claims for effective-date pur-
 poses. Accordingly, appellant has failed to demonstrate
 that § 3.156(b) applies to this matter[.]”). We rejected a
 similar argument in Manzanares, where we held that
 § 3.156(b) does not require the VA to treat a claim for a sec-
 ondary service-connected condition “as having been filed”
 on the same date as a primary service-connected condition
 for effective-date purposes. 863 F.3d at 1376–79. Indeed,
 at oral argument, Mr. Jordan’s counsel conceded that “sec-
 ondary claims are not derivative of primary claims for ef-
 fective-date purposes” and that “[§] 3.156(b) is not an
 effective-date regulation.” Oral Arg. at 9:32–10:28, availa-
 ble      at      https://oralarguments.cafc.uscourts.gov/de-
 fault.aspx?fl=21-1811_04042022.mp3.
     Mr. Jordan also argues that our decisions in Bond v.
 Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011), and Beraud
 v. McDonald, 766 F.3d 1402, 1407 (Fed. Cir. 2014), re-
 quired the Board to make explicit findings as to § 3.156(b),
 such that it erred when it “failed to address the applicabil-
 ity of § 3.156(b) to determine the proper effective dates.”
 Appellant’s Br. at 18–21. We disagree. In Manzanares, we
 explicitly rejected that Bond and Beraud required a differ-
 ent outcome because “[n]either case dealt with secondary
 service connection, much less suggested that secondary
 service connection is part of a primary benefits claim.” 863
 F.3d at 1379. Bond holds that to comply with § 3.156(b),
 “the VA must evaluate submissions received during the rel-
 evant period and determine whether they contain new evi-
 dence relevant to a pending claim, whether or not the
 relevant submission might otherwise support a new claim.”
 659 F.3d at 1369. Beraud held that it was error for the VA
 not to consider whether evidence submitted during the ap-
 peal period was “new and material evidence, as required by
 § 3.156(b).” 766 F.3d at 1407. Neither case suggests
 § 3.156(b) requires that Mr. Jordan’s claim for service-con-
 nection of his secondary right-knee disability must have
 the same effective date as his primary left-knee disability.
Case: 21-1811     Document: 34      Page: 6     Filed: 07/13/2022




 6                                       JORDAN   v. MCDONOUGH



 Manzanares, 863 F.3d at 1379. Because § 3.156(b) has no
 bearing on the effective date of Mr. Jordan’s secondary
 right-knee disability, the Board did not err in not discuss-
 ing it. See Dye v. Mansfield, 504 F.3d 1289, 1292 (Fed. Cir.
 2007) (“The Veterans Court correctly held that, in these cir-
 cumstances, the two presumptions Dye invoked were irrel-
 evant, and the Board therefore properly declined to discuss
 them.”).
      Second, even if we believed the Board’s omission con-
 stituted error—which we do not—we reject Mr. Jordan’s
 argument that the Veterans Court improperly placed the
 burden on him, the appellant, to demonstrate that error
 was prejudicial. Appellant’s Br. at 15. As explained in
 Shinseki v. Sanders, there is no error in placing the burden
 of establishing prejudice on the claimant. 556 U.S. 396,
 409 (2009) (“[T]he burden of showing that an error is harm-
 ful normally falls upon the party attacking the agency’s de-
 termination.”). Here, that party is Mr. Jordan. The
 Veterans Court did not simply find the alleged “error” to be
 harmless by resting on its conclusion that Mr. Jordan
 “failed to demonstrate . . . that the Board’s failure to ad-
 dress § 3.156(b) was prejudicial.” Jordan, 2021 WL 19031,
 at *4. Rather, it came to that conclusion after performing
 a “case-specific” analysis into the applicability of § 3.156(b).
 See Sanders, 556 U.S. at 407, 411. We see no error.
                        III. CONCLUSION
     We have reviewed Mr. Jordan’s other arguments and
 find them unpersuasive. For the above reasons, we affirm.
                         AFFIRMED